        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ESNEY DALMAR SMITH,       )
                          )
    Plaintiff,            )
                          )
v.                        )
                          ) Case No.:
MIDLAND CREDIT            )
MANAGEMENT, INC.; MIDLAND )
FUNDING, LLC; and ENCORE  )
CAPITAL GROUP, INC,       )
                          )
    Defendants.           )

                                Complaint for Damages

          Plaintiff Esney Dalmar Smith (“Plaintiff”) files his Complaint for Damages

against the Defendants Midland Credit Management, Inc.; Midland Funding, LLC;

and Encore Capital Group, Inc. (“Defendants”) for their willful, intentional, and/or

negligent violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et

seq. (hereinafter “FDCPA”), under Georgia’s Fair Business Practices Act, O.C.G.A.

§§ 10-1-390 et seq. (hereinafter “FBPA”), and under The Unfair and Deceptive

Practices Toward the Elderly Act, O.C.G.A. §§ 10-1-850 et seq. (hereinafter

“UDPTEA”).

          1.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to

28 U.S.C. § 1367 for pendent state law claims.



Page 1 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 2 of 16




          2.   This Court has subject matter jurisdiction of claims arising under the

FDCPA which invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331.

          3.   This Court also has supplemental jurisdiction with regard to Plaintiff’s

pendent state law claims and under the doctrine of supplemental jurisdiction as set

forth in 28 U.S.C. § 1367.

          4.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

          5.   Venue is proper in this Court because the Defendants maintain a

registered agent within this Court’s jurisdiction.

                                        Parties

          6.   Plaintiff is a natural person residing in Barnesville, Georgia, which is

located in Lamar County, and is a “consumer” as that term is defined by 15 U.S.C.

§ 1692a(3), and/or a person affected by a violation of the FDCPA with standing to

bring this claim under 15 U.S.C. § 1692k(a).

          7.   Plaintiff is a “consumer” as that term is defined by O.G.C.A. § 10-1-

392(a)(6).

          8.   Defendant Midland Credit Management Inc. is a debt collection

company operating within, and actively collecting consumer debts in, the State of

Georgia, and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).




Page 2 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 3 of 16




          9.    Summons and Complaint may be served on Defendant Midland Credit

Management, Inc. by service on its registered agent for service of process in Georgia,

Midland Funding, LLC at 260 Peachtree St. NW, Ste. 2109, Atlanta, GA, 30303, or

wherever they may be found.

          10.   Defendant Midland Funding LLC is a debt collection company

operating within, and actively collecting consumer debts in, the State of Georgia,

and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          11.   Summons and Complaint may be served on Defendant Midland

Funding, LLC by service on its registered agent for service of process in Georgia,

Midland Credit Management Inc. at 260 Peachtree St. NW, Ste. 2109, Atlanta, GA,

30303A, or wherever they may be found.

          12.   Defendant Encore Capital Group, Inc., is a debt collection company

operating within, and actively collecting consumer debts in, the State of Georgia,

and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          13.   Summons and Complaint may be served on Defendant Encore Capital

Group, Inc. by service on its registered agent for service of process in Delaware,

Corporation Service Company at 251 Little Falls Drive Wilmington, Wilmington,

DE 19808, or wherever they may be found.




Page 3 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 4 of 16




          14.   Defendants are inter-related companies working together for the

common purpose of collecting consumer debts either directly or through their

affiliated entities.

          15.   Defendants directed communications to Plaintiff using means of

interstate commerce while Plaintiff resided in Georgia.

          16.   Defendants use the mails and interstate commerce in the collection of

consumer debts regularly.

          17.   Defendants regularly contacts consumers and attempt to collect debts

from consumers residing in Georgia.

          18.   Defendants’ principle purpose is the collection of debts.

          19.   As recently as December 4, 2018, Defendant Encore Capital Group Inc

acknowledged in a federal Securities and Exchange Commission filing that it is

responsible for the actions of its wholly-owned subsidiaries, Defendants Midland

Funding LLC and Midland Credit Management Inc, by becoming a party to a

settlement with 42 states and the District of Columbia regarding its debt collection

practices          as        performed         through         said         subsidiaries.

(https://www.sec.gov/Archives/edgar/data/1084961/000108496118000140/ex991-

pressrelease.htm)




Page 4 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 5 of 16




                                   Statutory Scheme

                        The Fair Debt Collection Practices Act

          20.   Congress enacted the FDCPA to “eliminate abusive debt collection

practices by debt collectors, to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e).

          21.   Debt is a big business in America. In the first quarter of 2017, U.S.

household debt exceeded 12.73 trillion dollars.1 This number exceeds the gross

domestic product of China.2 Credit card debt accounted for six percent or 763.8

billion dollars’ worth of household debt. By April of 2017, the Federal Reserve

reported Americans had the highest credit card debt in history as the number soared

past the one trillion-dollar mark.3




1
  Household Debt Makes a Comeback in the U.S., New York Times (May 2017) accessed on Mar.
4, 2018 at https://www.nytimes.com/2017/05/17/business/dealbook/household-debt-united-
states.html
2
  In Debt We Trust for U.S. Consumers With $12.7 Trillion Burden, Bloomberg (Aug. 2017)
accessed on Mar. 3, 2017 at https://www.bloomberg.com/news/articles/2017-08-10/in-debt-we-
trust-for-u-s-consumers-with-12-7-trillion-burden
3
  Americans Now Have the Highest Credit-card Debt in U.S. History, Marketwatch (Aug. 2017)
accessed on Mar. 4, 2017 at https://www.marketwatch.com/story/us-households-will-soon-have-
as-much-debt-as-they-had-in-2008-2017-04-03

Page 5 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 6 of 16




                         The Georgia Fair Business Practices Act

          22.     The Georgia legislature enacted the GFBPA “to protect consumers and

legitimate business enterprises from unfair or deceptive practices in the conduct of

any trade or commerce in part or wholly in the state. It is the intent of the General

Assembly that such practices be swiftly stopped, and this part shall be liberally

construed and applied to promote its underlying purposes and policies.”

          23.     The FDCPA and GFBPA all provide for enforcement of their respective

protections and civil liability through consumers acting as private attorneys general.

                The Unfair and Deceptive Practices Toward the Elderly Act

          24.     The UDPTEA enables elderly and disabled plaintiffs who are otherwise

able to recover under the FBPA to recover punitive damages in addition to those

remedies ordinarily available under the FBPA. O.C.G.A. § 10-1-850 et seq.

UDPTEA is not a claim in its own right, but, rather, enhances damages when a

violation of the FBPA occurs. Id.

                               Facts Common to All Counts

          25.     Sometime prior to August 1, 2019, Plaintiff incurred a financial

obligation (“Debt”) with Synchrony Bank.

          26.     The Debt was sold to Defendants allegedly sometime prior to August

1, 2019.

          27.     The Debt is alleged to have arisen from one or more transactions.


Page 6 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 7 of 16




          28.   The Debt was primarily for personal, family, or household purposes.

          29.   Defendants regularly engage in the collection of debts.

          30.   Defendants’ principle purpose is the collection of debts like the Debt at

issue.

          31.   Indeed, Defendants have no other purpose other than the collection of

consumer debts like the Debt at issue.

          32.   The Debt was placed with, obtained by, or assigned to Defendants for

the purpose of collecting or attempting to collect the Debt.

          33.   The Debt was in default or alleged to be in default at the time it was

placed with, obtained by, or assigned to Defendants.

          34.   On or about January 10, 2020, Defendants prepared and filed a Motion

for Summary Judgment (“Motion”) and attached a proposed order granting the same

seeking summary judgment in Lamar County Superior Court Case No. 19B423W.

          35.   The Motion and proposed order asserted the amount due for a

Synchrony Bank account was $952.00.

          36.   The Motion and proposed order asserted Plaintiff “has failed to deny

relevant allegations in the Complaint.”

          37.   Both of these assertions were false.

          38.   Plaintiff was never afforded a chance to respond to the Motion and

demonstrate the errors within the Motion.


Page 7 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 8 of 16




          39.     The Court relied on the false statements of Defendants and signed the

proposed order which was sent to the Court by Defendants.

          40.     Plaintiff filed for a notice of appeal and a motion for reconsideration.

          41.     Defendants moved to vacate the judgment, which was issued at

Defendants’ request, and admitted the same was improper.

          42.     As a result of Defendants’ misleading communications, Plaintiff

suffered anxiety, unnecessary stress, frustration, loss of time, and had his statutory

rights invaded.

          43.     As a result of Defendants’ misleading communications, Plaintiff

incurred legal fees and expenses he would not have otherwise incurred.

                                      Causes of Action

               Count I – Violations of the Fair Debt Collection Practices Act

                                  15 U.S.C. §§ 1692 et seq.

          44.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3).

          45.     The debt identified in the Motion for Summary Judgment filed by

Defendants is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

          46.     Each Defendant is a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).




Page 8 of 16
02920-0002
        Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 9 of 16




          47.   The Motion is a “communication” as that term is defined by 15 U.S.C.

§ 1692a(2).

          48.   Defendants violated 15 U.S.C. § 1692e by using false, deceptive, and/or

misleading representation or means in connection with the collection of any debt

when Defendants filed the Motion with false statements regarding the Debt owed

and Plaintiff failing to deny relevant allegations in the Complaint.

          49.   Defendants violated 15 U.S.C. § 1692e by creating a false

representation of the legal amount or status of a debt when Defendants asserted in

the Motion the amount due on the Debt was $952.00 violating § 1692e(2)(A).

          50.   Defendants violated 15 U.S.C. § 1692e by making communications

which appear to be communications from an attorney where there has been

insufficient attorney involvement to constitute a communication from an attorney,

in violation of 15 U.S.C. § 1692e(3).

          51.   As result of each Defendant’s violations of the FDCPA, Plaintiff is

entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages

in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from

Defendants.




Page 9 of 16
02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 10 of 16




                    Count II – Georgia Fair Business Practices Act

                              O.C.G.A. §§ 10-1-390 et seq.

          52.   Plaintiff is a “consumer” as that term is defined by O.C.G.A. § 10-1-

393(a)(6).

          53.   A “consumer transaction” occurred, as that term is defined by O.C.G.A.

§ 10-1-393(a)(10), when Plaintiff entered into transaction forming the Debt.

          54.   The collection of debt related to consumer transactions is also

considered a “consumer transaction,” as that term is defined by O.C.G.A. § 10-1-

393(a)(10). 1st Nationwide Collection Agency, Inc. v. Werner, 288 Ga. App. 457,

459 (2007).

          55.   Plaintiff’s counsel mailed an ante litem notice to Defendants by

certified mail in compliance with O.C.G.A. § 10-1-393(a) on April 9, 2020.

          56.   Defendants’ violation of the FDCPA necessarily creates a violation of

the FBPA. See Werner, supra.

          57.   Defendants’ violation of the FPBA was done intentionally and

willfully, was not the result of error, and was not in conformity with any law,

regulation, consent order, or other promulgation of rules.

          58.   Plaintiff is entitled to the trebling of any actual and statutory damages

he sustained as a result of the Defendants’ intentional and/or willful violations of the




Page 10 of 16
02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 11 of 16




FBPA pursuant to O.C.G.A. § 10-1-399(c) and, reasonable attorney’s fees and costs

pursuant to O.C.G.A. § 10-1-399(d) from each Defendant.

                       Count III – Unfair or Deceptive Practices

                              O.C.G.A. §§ 10-1-850 et seq.

          59.   Plaintiff is an “elderly person” as that term is defined by O.C.G.A. §

10-1-850(2).

          60.   Defendants were aware of Plaintiff’s status as an “elderly person” at all

times relevant to this Complaint.

          61.   Defendants activated O.C.G.A. § 10-1-853 by making false

representations in the communications regarding the amount owed by Plaintiff and

Plaintiff failing to deny relevant allegations in Complaint, in violation of O.C.G.A.

§ 10-1-853.

          62.   Plaintiff is entitled to recover, pursuant to the UDPTEA exemplary

damages from Defendant including (without limitation) punitive damages for

Defendant’s violations of the FBPA.

                    Count IV – Punitive Damages under the FBPA

          63.   On information and belief, Plaintiff alleges that Defendants and their

agents acted willfully and with malice, wantonness, oppression, or with that entire

want of care which would raise the presumption of conscious indifference to the




Page 11 of 16
02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 12 of 16




consequences of its actions, entitling Plaintiff to an award of punitive damages in an

amount to be determined by the enlightened conscience of a jury.

          64.      Plaintiff has a statutorily created right to “exemplary damages,”

sometimes also called punitive damages, pursuant to O.C.G.A. § 10-1-399(a) for

intentional violations of Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-

390 et seq.

          65.      Plaintiff alleges Defendants’ continued actions are intentional in nature

and requests that this Court award Plaintiff exemplary damages, also known as

punitive damages, in an amount to be determined by the enlightened conscious of a

jury.

                                   Demand for a Jury Trial

          66.      Trial by jury is hereby demanded.

          WHEREFORE, Plaintiff prays that this Court:

          a) Find that Defendants’ behavior violates the FDCPA;

          b) Find that Defendants intentionally violated the FBPA;

          c) Find that Defendants’ behavior calls for application of the UDPTEA;

          d) Enter judgment in favor of Plaintiff and against Defendants for statutory

                damages, actual damages, costs, and reasonable attorney’s fees as provided

                by § 1692k(a) of the FDCPA;




Page 12 of 16
02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 13 of 16




          e) Enter judgment in favor of Plaintiff and against Defendants for general

                damages, costs, and reasonable attorneys’ fees as provided by §§ 10-1-

                399(a) and (d) of the FBPA;

          f) Enter judgment in favor of Plaintiff and against Defendants for treble

                damages as provided by § 10-1-399(c).

          g) Enter judgment in favor of Plaintiff and against Defendants for punitive

                damages as provided by § 10-1-853 of the UDPTEA;

          h) Find Defendants jointly and severally liable for punitive damages in an

                amount to be determined by the enlightened conscious of a jury pursuant

                to Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-399(a) and

                O.C.G.A. § 51-12-5.1;

          i) Enter judgment in favor of Plaintiff and against Defendants for interest in

                accordance with § 51-12-14(a) of the Unliquidated Damages Interest Act;

          j) Enter judgment in favor of Plaintiff in an amount to offset any tax liability

                incurred by Plaintiff as a result of acting as a private attorney general and

                enforcing the FDCPA; and,

          k) Grant such other and further relief as the Court may deem just, necessary

                or appropriate.

          Submitted July 28, 2020.

                                                    DANIELS LAW LLC


Page 13 of 16
02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 14 of 16




                                          /s/Ronald Edward Daniels
                                          RONALD EDWARD DANIELS
                                          Georgia Bar No.: 540854
                                          Counsel for Plaintiff
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com
                                          /s/ Clifford Carlson
                                          Clifford Carlson
                                          Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




Page 14 of 16
02920-0002
          Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 15 of 16




                   VERIFICATION OF COMPLAINT AND CERTIFICATION



   STATE OF GEORGIA                        )

                                           ) ss

   COUNTY OF LAMAR                         )

         Pursuant to 28 U.S.C. § 1746, Plaintiff Esney Dalmar Smith, having first been
   duly sworn and upon oath, verifies, certifies, and declares as follows:

1. I am a Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe
   that all of the facts contained in it are true, to the best of my knowledge, information
   and belief formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing
   law or by a good faith argument for the extension, modification, or reversal of
   existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such
   as to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or
   create a needless increase in the cost of litigation to any Defendant(s), named in the
   Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in
   it.
6. Each and every exhibit I have provided to my attorneys which has been attached to
   this Complaint is a true and correct copy of the original.
7. Except for clearly indicated redactions made by my attorneys where appropriate, I
   have not altered, changed, modified, or fabricated these exhibits, except that some
   of the attached exhibits may contain some of my own handwritten notations.

   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on           _______________ ________, _____________
                         Month              Day         Year

                         __________________________________________
                         Esney D Smith Jun 0 0 0 0 EDT

                         Signature


   Page 15 of 16
   02920-0002
       Case 1:20-cv-03145-WMR-RDC Document 1 Filed 07/28/20 Page 16 of 16




                           CERTIFICATE OF COMPLIANCE

          Pursuant to LR 5.1(D), NDGa., I certify that this filing is prepared with one

of the font and point selections approved by the Court in LR 5.1(C), NDGa.

(formerly LR 5.1(B), NDGa.).

                Submitted July 28, 2020.

                                                DANIELS LAW LLC

                                                /s/Ronald Edward Daniels
                                                RONALD EDWARD DANIELS
                                                Georgia Bar No.: 540854
                                                Counsel for Plaintiff
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com
                                                /s/ Clifford Carlson
                                                Clifford Carlson
                                                Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




Page 16 of 16
02920-0002
